Luke, J.
1. It appearing from the evidence that while a girl approximately thirteen years old was walking down a path near her home in the country, a hoy about fourteen years of age, who had been in hiding, ran after and overtook the girl, and told her she “would have to give up to him” before he would turn her loose, and, despite her screams, threw her down and was on top of her when a third person approached and ordered the boy to leave the girl alone, this court can not say that the evidence was insufficient to sustain the conviction of the boy for assault with intent to rape.
2. None of the grounds of the motion for a new trial discloses reversible
error. Judgment affirmed.

Broyles, G. J., and Blood/worth, J., concur.